Petitions for rehearing were filed in the cases of State, exrel. Harrell, et al., v. Fred P. Cone, et al.; State, ex rel.
Garrett, et al., v. J.M. Lee, et al.; State, ex rel. Mayo, v. J.M. Lee, et al.; and State, ex rel. Phillips v. J.M. Lee, etal.; and other cases which are not now before us.
The first named case applies to Washington County; the second to Jackson County, the third to Calhoun County and the fourth to Liberty County.
The Court granted a reargument of the merits of the causes on petition for rehearing.
After full consideration of the matters presented in the reargument I am compelled to adhere to the position taken *Page 208 
by myself in opinions heretofore filed in these causes and, in addition to what was said in those opinions there is a further reason why the alternative writ should be quashed in the Harrell v. Cone case and in the Garrett v. Lee case, which is that even though Chapter 17,967, Acts of 1937, which applies to Washington County, should be held to be a valid Act, the records in the office of the State Treasurer, of which we must take judicial cognizance, show that there is no fund available as to which this Act is applicable. Section 1 of the Act provides:
"Whenever any moneys derived from gasoline taxes imposed under the laws of the State of Florida shall be placed to the credit of Washington County in the State of Florida, the State Board of Administration shall be and it is hereby authorized, empowered and directed to distribute and pay monthly to the County Road and Bridge Fund of said Washington County all moneys appropriated to the use of the State Road Department for the construction within the said county of those State roads within said county which were heretofore designated as and recognized by the State Road Department as being a part of the first, second or third preferential system of State Roads."
The only money derived from gasoline taxes imposed under the laws of the State of Florida which could be construed to have been placed to the credit of Washington County in the State of Florida is that authorized to be so placed by the provisions of Chapter 15659, Acts of 1931. Under the provisions of this Act the several counties received credit for the amount of money furnished, advanced, contributed, paid out or expended by the several counties, or Special Road and Bridge Districts, or other special taxing districts of such counties, in the building and construction of roads that were then designated as State Roads. *Page 209 
This allocation was required to be determined by certificates made by the Chairman of the State Road Department and the auditor of the State Road Department, which certificates were required to be audited by the Comptroller. It was then further provided in paragraph "C" of Section 8 of the Act:
"Whenever the amount furnished, advanced, paid out, contributed or expended by any county and/or special road and bridge district or other special taxing district of such county, directly, or through the State Road Department, in the construction or building of such State roads within such county, has been returned to such county, such county shall continue to participate in the distribution of the three (3c) cents of the Second Gas Tax as provided in Section 8 (b) hereof, so that thereafter a sum equal to the sum provided to be returned to or for such county under this Act shall be monthly paid into the State Road License Fund, and same is hereby monthly appropriated to the use of the State Road Department for the construction within said county of those state roads within such county which were at the time of the passage of this Act designated as and recognized by the State Road Department as being a part of the first, second or third preferential system of state roads, and which roads, to the extent of such funds, are to be constructed and built in such counties, respectively, by the State Road Department as soon as practicable as state projects and undertakings.
"Such funds shall be applied and used by the State Road Department for such purpose and not otherwise, and the expense of constructing said roads is hereby declared to be a legitimate proper state expense to be incurred for a general and state purpose."
So, under the provision of that law each county was to *Page 210 
receive reimbursement for the moneys it had expended in the construction of roads which were taken over as state roads at that time and, in addition thereto, the counties were allowed to participate in the fund to the extent of a sum equal to the sum provided to be returned to or for such county under the provisions of the Act which was appropriated to the State Road Department for construction of state roads in the particular counties and when the amounts found to be due a county for reimbursement of its contribution to the construction of roads above mentioned had been fully paid and an equal amount had been credited to the county to be used by the State Road Department in the construction of designated state roads, then the county no longer participated in the fund produced by the Second Gas Tax.
The records show that the aggregate of those funds has been consumed by Washington County.
The records show that there was certified under the provisions of Chapter 15659, supra, as due Washington County for reimbursement for contribution made to the construction of state roads taken over by the State the sum of $79,757.98 and that there has been paid over to the county $283,296.50, which is an amount more than double the amount which was certified as being due to the county for reimbursement.
So it is that there remains nothing to be placed to the credit of Washington County of the moneys appropriated to the use of the State Road Department for the construction within said county of those state roads within said county which were heretofore designated as and recognized by the State Road Department as being a part of the first, second or third preferential system of State Roads.
Chapter 17053, Acts of 1935, applying to Jackson County limits the funds affected thereby to the funds "derived from *Page 211 
the proceeds of the Second Gas Tax levied under Chapter 15659, Acts of 1931, and appropriated to and/or the use of the said State Road Department for the construction within Jackson County, Florida, of those roads within such county which were at the time of the passage of said Chapter 15659 designated as and recognized by the State Road Department as being part of the first, second or third preferential system of State Roads."
The records in the office of the State Treasurer show that Jackson County was entitled to receive as reimbursements for contributions made to the construction of state roads in the county the sum of $277,592.85 and in addition thereto there was to be credited for the use of the county a like sum to be used by the State Road Department for the construction of designated state roads in the county. It is this latter fund that the Act above referred to attempts to appropriate to the use of the county and to require to be paid over to the County Commissioners, but an amount in excess of both appropriations has already been paid over to the County.
The records in the office of the State Treasurer show that the County has already received $590,564.45, when the total amount which could have been, under any construction, placed to the credit of the County was $555,185.70.
So there is no fund available for the application of the Act above referred to.
The Acts under which both Calhoun and Liberty Counties claim the right to have the writ issued are what are generally called population Acts. Reference to the former opinions filed herein will show that the classification as to each Act is so narrow that it is in effect an Act applying only to the one county. There is, in my judgment, no reasonable basis for the classification. The provisions of *Page 212 
the Constitution constituting prerequisites for the passage of special or local Acts were not complied with as to either of these Acts.
There can be no reason why Calhoun County or Liberty County should be given authority to acquire or handle the fund derived from the Second Gas Tax in a different manner from that required in other counties of the State.
I apprehend that if the Legislature had included in Chapter 15659, in paragraph 8 thereof, the words, "Provided, however, that the proportion of such tax pro-rated to or for the benefit of Calhoun County shall be paid over to the County Commissioners of Calhoun County and become a part of the road and bridge fund of said county and be expended by said Board as provided by law," such provision would have been held inoperative and invalid by this Court when we had that Act under consideration in the case of Carlton v. Mathews, 103 Fla. 301, 137 So. 715, because the purpose of that Act was to provide a fund for acquiring, constructing and maintaining a comprehensive and uniform system of State Highways throughout the State of Florida and such provision would have constituted a discrimination in favor of one county and against all other counties without any reasonable basis for such discrimination.
I think it is not sufficient to say that the Acts may be held valid because they in effect amend a general law. Practically every special or local Act amends or supersedes the general law in its application to the territory affected by the special or local Act and the Constitution makes no exception to special or local Acts, the purpose of which is to amend the general law. It prohibits the enactment of such special or local Acts without complying with the provisions of the Constitution and when the Legislature assumes to pass an Act when those constitutional provisions have not *Page 213 
been complied with, the enactment amounts to no more than a scrap of paper and can have no effect for any purpose, because it never becomes a law.
Chapter 6537, Acts of 1913, is a comprehensive legislative Act providing for the construction and maintenance of a system of public roads as county projects throughout the State. Later Acts have established a comprehensive system of State Roads throughout the State. The Road and Bridge Fund of a County is a repository for funds to be used in the construction and maintenance of county roads under the provisions of Chapter 6537, supra, and amendments thereto.
It, therefore, appears to me that the distinction between County Roads and State Roads is definitely fixed by statute; that County Roads are primarily for county purposes and that State Roads are primarily for State purposes; that the Road and Bridge Fund is a fund provided for a county purpose and, therefore, it is not within the power of the Legislature to by special Act appropriate funds produced by the levy and collection of a State tax to the County Road and Bridge Fund to augment that fund for the benefit of that particular county, although the State may have some sovereign interest in the improvement of County Roads.
I think the rehearing should be denied and the alternative writ in each case should be quashed.
  ELLIS, C.J., and BROWN, J., concur. *Page 214